UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: July 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Recently, the Funds fiscal year end changed from May 31 to July 31. What follows is a commentary for the 12 months ended July 31, 2008. The discussion and results shown below are for the 12 months ended July 31, 2008, and therefore do not correlate to the financial statements in this report, which covers the two-month period ended July 31, 2008. A discussion of that two-month period can be found on the next page. Preferred stocks suffered significant losses during the 12-month period ended July 31, 2008. Preferred stocks suffered significant losses during the 12-month period ended July 31, 2008. Worsening conditions in the credit markets prompted waves of selling, at the same time that preferred stocks were hit by a massive influx of new preferred stock issues and waning demand. For the 12 months ended July 31, 2008, John Hancock Preferred Income Fund III returned 14.17% at net asset value (NAV) and 11.74% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average long-term closed-end bond fund returned 15.97%, according to Morningstar, Inc. For the same 12-month period, the Lehman Brothers U.S. Aggregate Index returned 6.15%, and the Merrill Lynch Preferred Stock Hybrid Securities Index returned 9.40%. The Funds underperformance of the Merrill Lynch index stemmed primarily from our larger exposure to tax-advantaged preferred stocks  those eligible for a benefit known as the dividends received deduction (DRD)  which suffered the most from burgeoning supply and, as a result, were among the preferred segments biggest laggards. The Funds current annualized distribution rate was 9.16% at NAV and 9.84% at closing market price on July 31, 2008. In a period in which most preferred stocks declined, our financial holdings were among our biggest detractors, including Lehman Brothers Holdings, Inc. and Merrill Lynch & Co., Inc., which faltered because of the write-offs stemming from losses in mortgage-backed holdings. In contrast, we enjoyed reasonably good performance from some energy-related and utility companies preferred holdings, including Nexen, Inc., whose profitability improved as energy prices remained high and the U.S. dollar weakened. 6 Preferred Income Fund III | Annual report What follows is a Fund commentary for the two months ended July 31, 2008. Preferred stocks continued to struggle in the two-month period ended July 31, 2008, as conditions worsened in the credit markets, prolonging waves of selling and new issuance in the face of declining demand. In this two-month period, John Hancock Preferred Income Fund III returned 11.04% at net asset value (NAV) and 13.07% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average long-term closed-end bond fund returned 9.75%, according to Morningstar, Inc. For the same two-month period, the Lehman Brothers U.S. Aggregate Index returned 0.16%, and the Merrill Lynch Preferred Stock Hybrid Securities Index returned 8.70%. The Funds under-performance of the Merrill Lynch index stemmed primarily from our larger exposure to tax-advantaged preferred stocks  those eligible for a benefit known as the dividends received deduction (DRD)  which suffered the most from burgeoning supply and, as a result, were among the preferred segments biggest laggards. In a period in which most preferred stocks came under significant pressure, our financial holdings fared the worst. They were plagued by concerns about the deterioration of the housing market, the persistence of the credit crunch and the necessity for financial firms to take further write downs. Against that very difficult backdrop, our two biggest detractors were Lehman Brothers Holdings, Inc. and a very small stake in Fannie Mae. We also suffered losses with other financial holdings such as Citigroup, Inc. and Wachovia Corp., which, in our view, got unfairly caught up in the downdraft in the financial sector. In contrast, we enjoyed reasonably good performance from some utility companies preferred holdings  such as Interstate Power & Light and DTE Energy  which held up reasonably well as investors flocked to the relative safety of that defensive sector. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment concentration makes the Fund more susceptible than a more broadly diversified fund to factors adversely affecting the utilities industry. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Past performance is no guarantee of future results. Annual report | Preferred Income Fund III 7 Portfolio summary Top 10 holdings 1 Nexen, Inc., 7.35% 4.7% Southwest Gas Capital II, 7.70% 2.6% Viacom, Inc., 6.85% 3.3% JPMorgan Chase Capital XI, 5.88%, Ser K 2.6% PFGI Capital Corp., 7.75% 3.0% FPC Capital I, 7.10%, Ser A 2.4% Lloyds TSB Bank PLC 2.9% Ocean Spray Cranberries, Inc., MetLife, Inc., 6.50%, Ser B 2.9% 6.25%, Ser A 2.2% PPL Energy Supply, LLC, 7.00% 2.7% Industry distribution 1 Electric utilities 17% Movies & entertainment 3% Diversified banks 12% Consumer finance 3% Diversified financial services 10% Regional banks 3% Investment banking & brokerage 10% Broadcasting & cable TV 3% Life & health insurance 6% Integrated telecommunication services 3% Multi-utilities 6% Agricultural products 2% Oil & gas exploration & production 5% Wireless telecommunication services 2% Multi-line insurance 4% Automobile manufacturers 1% Gas utilities 4% Specialized finance 1% Real estate investment trusts 4% Short-term investments & other 1% Country concentration 1 United States 85% Canada 5% United Kingdom 5% Netherlands 5% 1 As a percentage of the Funds total investments on July 31, 2008. 8 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 7-31-08 This schedule is divided into four main categories: bonds, common stocks, preferred stocks and short-term investments. Bonds, common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 6.01% (Cost $37,715,068) Consumer Finance 0.31% General Motors Acceptance Corp., Bond (Z) 8.000% 11-01-31 B $3,000 1,681,026 Electric Utilities 3.03% Entergy Gulf States, Inc., 1st Mtg Bond (Z) 6.200 07-01-33 BBB+ 15,000 13,448,760 Kentucky Power Co., Sr Note, Ser D (Z) 5.625 12-01-32 BBB 3,565 2,939,817 Gas Utilities 1.94% Southern Union Co., Jr Sub Note Ser A (Z) 7.200 11-01-66 BB 12,900 10,479,160 Multi-Utilities 0.73% TECO Energy, Inc., Note (Z) 7.000 05-01-12 BB+ 3,810 3,977,735 Issuer Shares Value Common stocks 1.09% (Cost $12,632,032) Multi-Utilities 1.09% PNM Resources, Inc. (Z) 503,214 5,892,636 Credit Issuer, description rating (A) Shares Value Preferred stocks 138.67% (Cost $905,614,874) Agricultural Products 3.27% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S)(Z) BBB 195,000 17,708,438 Automobile Manufacturers 0.85% General Motors Corp., 7.38% (Z) B 418,900 4,607,900 See notes to financial statements Annual report | Preferred Income Fund III 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Broadcasting & Cable TV 4.24% CBS Corp., 6.75% (Z) BBB 164,600 3,324,920 Comcast Corp., 6.63% (Z) Baa2 130,000 2,743,000 Comcast Corp., 7.00% (Z) BBB+ 114,900 2,628,912 Comcast Corp., 7.00%, Ser B (Z) BBB+ 609,556 14,214,846 Consumer Finance 4.30% HSBC Finance Corp., 6.88% (Z) AA 626,118 13,749,551 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B (Z) A 270,000 5,278,500 SLM Corp., 6.00% (Z) BBB 162,495 2,694,167 SLM Corp., 6.97%, Ser A (Z) BB 44,899 1,526,566 Diversified Banks 17.62% BAC Capital Trust II, 7.00% (Z) A+ 94,600 2,123,770 BAC Capital Trust IV, 5.88% (Z) A+ 131,400 2,478,204 Bank of America Corp., 8.20% (Z) A1 427,500 10,366,875 Barclays Bank PLC, 7.10%, Ser 3 (Z) A+ 60,000 1,305,000 Credit Agricole Preferred Funding Trust, 7.00% A 9,000 8,167,500 Fleet Capital Trust VIII, 7.20% A+ 23,333 506,559 Lloyds TSB Bank PLC, 6.90% A+ 25,000 23,125,000 Royal Bank of Scotland Group, PLC, 5.75%, Ser L (Z) A 960,000 15,388,800 Royal Bank of Scotland Group, PLC, 7.25%, Ser T A 40,000 800,000 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Z) A+ 100,000 1,947,000 USB Capital VIII, 6.35%, Ser 1 (Z) A+ 269,700 5,677,185 USB Capital X, 6.50% (Z) A+ 80,000 1,756,800 Wachovia Corp., 8.00% A 248,500 4,766,230 Wachovia Preferred Funding Corp., 7.25%, Ser A (Z) A 674,800 12,551,280 Wells Fargo Capital Trust IV, 7.00% (Z) AA 177,800 4,352,544 Diversified Financial Services 15.65% ABN AMRO Capital Funding Trust V, 5.90% (Z) A 750,500 12,533,350 ABN AMRO Capital Funding Trust VI, 6.25% (Z) A 343,900 6,602,880 Citigroup Capital VII, 7.125% (G) A 161,042 3,356,115 Citigroup Capital VIII, 6.95% (Z) A 326,200 6,491,380 Citigroup Capital X, 6.10% (Z) A 720,000 12,686,400 Citigroup, Inc., 8.125% A 176,000 3,616,800 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) A+ 422,850 8,579,627 Deutsche Bank Contingent Capital Trust II, 6.55% (Z) A+ 506,050 10,429,690 JPMorgan Chase Capital XI, 5.875%, Ser K (Z) A 950,000 20,320,500 See notes to financial statements 10 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Electric Utilities 22.23% Consolidated Edison, Inc., 5.00%, Ser A (Z) BBB 30,000 2,557,200 Constellation Energy Group, Inc., 8.63% BBB 160,000 3,995,200 DPL Capital Trust II, 8.125% (Z) BB+ 6,225 7,015,712 DTE Energy Trust I, 7.80% (Z) BB+ 223,400 5,567,128 DTE Energy Trust II, 7.50% BB+ 35,000 870,100 Entergy Mississippi, Inc., 7.25% (Z) A 103,668 2,617,617 FPC Capital I, 7.10%, Ser A (Z) BBB 783,400 18,637,086 FPL Group Capital Trust I, 5.88% (Z) BBB+ 470,000 11,092,000 FPL Group Capital, Inc., 7.45%, Ser E (Z) BBB+ 20,000 522,000 Georgia Power Co., 6.00%, Ser R (Z) A 710,000 17,572,500 HECO Capital Trust III, 6.50% (Z) BB+ 140,000 3,395,000 Interstate Power & Light Co., 7.10%, Ser C (Z) BBB 354,900 8,929,284 Interstate Power & Light Co., 8.38%, Ser B (Z) Baa2 54,500 1,483,425 PPL Electric Utilities Corp., 6.25%, Depositary Shares (Z) BBB 189,000 4,512,375 PPL Energy Supply, LLC, 7.00% (Z) BBB 850,000 21,462,500 Public Service Electric & Gas Co., 5.05%, Ser D (Z) BB+ 30,000 2,595,000 Southern California Edison Co., 6.00%, Ser C (Z) BBB 30,000 2,914,689 Southern California Edison Co., 6.13% (Z) BBB 20,000 1,955,000 Westar Energy, Inc., 6.10% BBB 112,600 2,517,736 Gas Utilities 3.76% Southwest Gas Capital II, 7.70% (Z) BB 846,500 20,341,395 Integrated Telecommunication Services 3.99% Telephone & Data Systems, Inc., 6.625% (Z) BBB 497,600 9,101,104 Telephone & Data Systems, Inc., 7.60%, Ser A (Z) BBB 648,743 12,494,790 Investment Banking & Brokerage 14.48% Fleet Capital Trust IX, 6.00% (Z) A+ 469,200 8,680,200 Goldman Sachs Group, Inc., 6.20% Ser B (Z) A 227,400 4,973,238 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K (Z) BBB+ 798,400 11,369,216 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D (Z) BBB+ 142,601 3,358,253 Merrill Lynch & Co., Inc., 8.63%, Ser MER BBB+ 170,000 3,493,500 Merrill Lynch Preferred Capital Trust III, 7.00% (Z) BBB+ 457,017 8,527,937 See notes to financial statements Annual report | Preferred Income Fund III 11 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage (continued) Merrill Lynch Preferred Capital Trust IV, 7.12% (Z) BBB+ 380,700 $7,103,862 Merrill Lynch Preferred Capital Trust V, 7.28% (Z) BBB+ 408,700 7,736,691 Morgan Stanley Capital Trust III, 6.25% (Z) A 764,025 14,478,274 Morgan Stanley Capital Trust IV, 6.25% (Z) A 398,925 7,607,500 Morgan Stanley Capital Trust VI, 6.60% (Z) A 50,000 990,500 Life & Health Insurance 8.81% Lincoln National Capital VI, 6.75%, Ser F (Z) A 304,000 6,961,600 MetLife, Inc., 6.50%, Ser B (Z) BBB 1,108,850 22,886,664 Phoenix Cos., Inc., 7.45% (Z) BBB 598,149 10,760,701 PLC Capital Trust IV, 7.25% BBB+ 181,600 3,659,240 PLC Capital Trust V, 6.13% (Z) BBB+ 83,300 1,493,569 Prudential PLC, 6.50% (Z) A 93,500 1,865,325 Movies & Entertainment 4.80% Viacom, Inc., 6.85% (Z) BBB 1,196,635 25,966,980 Multi-Line Insurance 6.63% Aegon NV, 6.375% (Z) A 241,265 4,108,743 Aegon NV, 6.50% (Z) A 162,950 2,779,927 ING Groep NV, 7.05% (Z) A 603,970 12,604,854 ING Groep NV, 7.20% (Z) A 765,000 16,371,000 Multi-Utilities 6.66% BGE Capital Trust II, 6.20% (Z) BBB 807,028 17,149,345 Dominion Resources Capital Trust I, 7.83% (Z) BBB 9,097 9,193,576 Xcel Energy, Inc., 7.60% (Z) BBB 385,000 9,663,500 Oil & Gas Exploration & Production 6.91% Nexen, Inc., 7.35% (Z) BB+ 1,590,079 37,366,856 Real Estate Investment Trusts 5.67% Duke Realty Corp., 6.63%, Depositary Shares, Ser J (Z) BBB 638,100 12,251,520 Duke Realty Corp., 6.50%, Depositary Shares, Ser K (Z) BBB 151,600 2,800,052 Duke Realty Corp., 6.60%, Depositary Shares, Ser L (Z) BBB 118,500 2,173,290 Public Storage, Inc., 6.50%, Depositary Shares, Ser W (Z) BBB+ 450,000 8,622,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 184,530 4,336,455 Public Storage, Inc., 6.18%, Depositary Shares, Ser D (Z) BBB+ 25,000 473,750 See notes to financial statements 12 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Regional Banks 4.39% PFGI Capital Corp., 7.75% A 926,900 23,751,813 Reinsurance 0.41% RenaissanceRe Holdings, Ltd., 6.08%, Ser C (Z) BBB+ 127,800 2,210,940 Specialized Finance 0.79% CIT Group, Inc., 6.35%, Ser A (Z) BBB 140,000 1,827,000 Repsol International Capital, Ltd., 7.45%, Ser A BB+ 100,000 2,471,000 U.S. Government Agency 0.25% Federal National Mortgage Assn., 8.25% AA 80,000 1,343,200 Wireless Telecommunication Services 2.96% United States Cellular Corp., 7.50% (Z) BBB 754,100 15,986,920 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 0.54% (Cost $2,900,000) U.S. Government Agency 0.54% Federal Home Loan Bank, Discount Note 1.82% (Y) 08-01-08 AAA $2,900 2,900,000 Total investments (Cost $958,861,974)  146.31% Other assets and liabilities, net (46.31%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $17,708,438 or 3.27% of the Funds net assets as of July 31, 2008. (Y) Represents current yield on July 31, 2008. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement (see Note 7). Total collateral value at July 31, 2008 was $689,347,851.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $958,939,443. Net unrealized depreciation aggregated $167,666,188, of which $4,210,163 related to appreciated investment securities and $171,876,351 related to depreciated investment securities. See notes to financial statements Annual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S The Fund had the following financial futures contracts open on July 31, 2008: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DEPRECIATION U.S. 10-year Treasury Note 330 Short Sep 2008 $6,270 The Fund had the following interest rate swap contracts open on July 31, 2008: RATE TYPE NOTIONAL PAYMENTS MADE PAYMENTS RECEIVED TERMINATION UNREALIZED AMOUNT BY FUND BY FUND DATE COUNTERPARTY DEPRECIATION $87,500,000 3.79% (a) 3-month LIBOR Jan 2011 Morgan Stanley $421,142 52,500,000 4.14% (a) 3-month LIBOR Nov 2010 Morgan Stanley 824,515 87,500,000 4.37% (a) 3-month LIBOR Nov 2010 Bank of America 1,881,708 35,000,000 3.99% (a) 3-month LIBOR Apr 2009 Morgan Stanley 614,089 Total $3,741,454 (a) Fixed rate See notes to financial statements 14 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $958,861,974) $791,273,255 Cash 97,667 Cash collateral at broker for future contracts 594,000 Receivable for investments sold 2,225,868 Dividends and interest receivable 3,373,165 Prepaid arrangement fee (Note 7) 509,778 Receivable from affiliates 25,739 Other receivables and prepaid expenses 16,576 Total assets Liabilities Unrealized depreciation of swap contracts (Note 2) 3,741,454 Payable for futures variation margin (Note 2) 237,188 Committed facility agreement payable (Note 7) 253,000,000 Interest payable (Note 7) 44,110 Payable to affiliates Management fees 13,038 Other 41,934 Other payables and accrued expenses 229,775 Total liabilities Net assets Capital paid-in 742,757,788 Accumulated net realized loss on investments and swap contracts (34,415,144) Net unrealized depreciation of investments, financial futures contracts and swap contracts (171,336,443) Accumulated net investment income 3,802,348 Net assets Net asset value per share Based on 31,280,764 common shares outstanding  unlimited number of shares authorized with no par value $17.29 See notes to financial statements Annual report | Preferred Income Fund III 15 F I N A N C I A L S T A T E M E N T S Statements of operations For the periods ended 7-31-08 These Statements of Operations summarize the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the periods stated. Year Period ended ended 5-31-08 7-31-08 1 Investment income Dividends (net of foreign withholding taxes of $6,009 for the year ended 5-31-08) $60,528,200 $9,964,837 Interest 11,465,214 1,378,541 Total investment income Expenses Investment management fees (Note 3) 7,524,389 1,062,036 Accounting and legal services fees 106,860 19,608 Transfer agent fees 33,013 5,856 Interest expense (Note 7) 272,313 1,611,533 APS auction fees 911,839  Custodian fees 168,016 27,450 Professional fees 63,849 119,114 Printing fees 121,163 22,265 Trustees fees 40,215 7,625 Registration and filing fees 29,023 5,795 Miscellaneous 172,857 5,185 Total expenses Less expense reductions (Note 3) (2,014,722) (234,509) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments ($4,792,199) ($17,247,364) Financial futures contracts (8,936,318)  Swap contracts 1,157,126 (797,677) Changes in net unrealized appreciation (depreciation) of Investments (87,169,228) (59,541,572) Financial futures contracts (1,479,016) (6,270) Swap contracts (4,686,305) 70,131 Net realized and unrealized loss Distributions to APS  Decrease in net assets from operations 1 For the two month period ended July 31, 2008, the Fund changed its fiscal year end from May 31 to July 31. See notes to financial statements 16 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year Period ended ended ended 5-31-07 5-31-08 7-31-08 1 Increase (decrease) in net assets From operations Net investment income $64,827,914 $64,564,599 $8,691,420 Net realized gain (loss) 8,102,786 (12,571,391) (18,045,041) Change in net unrealized appreciation (depreciation) 34,623,958 (93,334,549) (59,477,711) Distributions to APS (17,621,518) (16,588,245)  Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (49,548,730) (49,548,730) (8,258,122) From net realized gain (2,242,831) (6,187,022)  Total increase (decrease) Net assets Beginning of year 693,421,762 731,563,341 617,898,003 End of year 2 1 For the two month period ended July 31, 2008, the Fund changed its fiscal year end from May 31 to July 31. 2 Includes accumulated net investment income of $2,218,489, $3,936,566 and $3,802,348, respectively. See notes to financial statements Annual report | Preferred Income Fund III 17 F I N A N C I A L S T A T E M E N T S Statement of cash flows 7-31-08 This statement of cash flows shows cash flow from operating and financing activities for the period stated. For the two months ended 7-31-08 Cash flows from operating activities Net decrease in net assets from operations ($68,831,332) Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (15,076,070) Investments sold 51,580,985 Decrease in short-term investments 1,100,000 Increase in cash collateral at broker for futures contracts (594,000) Net amortization of premium (discount) 7,307 Decrease in dividends and interest receivable 1,654,687 Decrease in receivable from affiliates 11,021 Decrease in payable for investments purchased (4,861,408) Decrease in receivable for investments sold 9,167,643 Decrease in prepaid arrangement fees 167,185 Decrease in unrealized depreciation of swap contracts (70,131) Increase in payable for futures variation margin 237,188 Increase in payable to affiliates 9,538 Decrease in interest payable (36,982) Increase in other payables & accrued expenses 48,041 Net change in unrealized (appreciation) depreciation on investments 59,541,572 Net realized (gain) loss on investments 17,247,364 Net cash provided by operating activities Cash flows from financing activities Repayment of committed facility agreement payable ($43,000,000) Distributions to common shareholders (8,258,122) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements 18 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 5-31-08 7-31-08 3 Per share operating performance Net asset value, beginning of year 4 Net investment income 5 1.88 2.16 2.16 2.07 2.06 0.27 Net realized and unrealized gain (loss) on investments (1.21) 1.58 (1.70) 1.36 (3.39) (2.47) Distribution to APS (0.11) (0.25) (0.44) (0.56) (0.53)  Total from investment operations Less distributions to common shareholders From net investment income (1.80) (2.03) (1.70) (1.58) (1.58) (0.26) From net realized gain   (0.10) (0.07) (0.20)  Total distributions Capital charges Offering costs related to common shares (0.02)      Offering costs and underwriting discounts related to APS (0.13)      Net asset value, end of year Per share market value, end of year Total return at net asset value (%) 9 8 Total return at market value (%) 6 8,10 8 Ratios and supplemental data Net assets applicable to common shares, end of year (in millions) $699 $749 $693 $732 $618 $541 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 1.27 11 1.34 1.34 1.34 1.41 1.36 11 Interest expense (Note 7)     0.04 1.73 11 Expenses before reductions (including interest expense) 12 1.27 11 1.34 1.34 1.34 1.45 3.09 11 Expenses net of all fee waivers (excluding interest expense) 0.99 11 1.05 1.04 1.05 1.10 1.11 11 Interest expense (Note 7)     0.04 1.73 11 Expenses net of all fee waivers (including interest expense) 13 0.99 11 1.05 1.04 1.05 1.14 2.84 11 Net investment income 14 7.97 11 9.15 9.22 8.91 9.98 9.36 11 Portfolio turnover (%) 99 14 16 14 9 2 See notes to financial statements Annual report | Preferred Income Fund III 19 F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 7-31-08 3 Senior securities Total value of APS outstanding (in millions) $350 $350 $350 $350   Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25   Average market value per unit (in thousands) $25 $25 $25 $25   Asset coverage per unit 15 $75,065 $78,169 $74,123 $76,917  16  Total debt outstanding end of period (in millions) (Note 7)     $296 $253 Asset coverage per $1,000 of APS 17 $2,998 $3,141 $2,981 $3,090   Asset coverage per $1,000 of debt 18     $3,087 $3,138 1 Audited by previous Independent Registered Public Accounting Firm. 2 Inception period from 6-19-03 to 5-31-04. 3 For the two month period ended July 31, 2008, the Fund changed its fiscal year end from May 31 to July 31. 4 Reflects the deduction of a $1.125 per share sales load. 5 Based on the average of the shares outstanding. 6 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 7 Total returns would have been lower had certain expenses not been reduced during the periods shown. 8 Not annualized. 9 Unaudited. 10 Assumes dividend reinvestment and a purchase at $25.28 per share on the inception date and a sale at the current market price on the last day of the period. 11 Annualized. 12 Ratios calculated on the basis of expenses relative to the average net assets of common shares, that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.90%, 0.91%, 0.91%, 0.91%, and 0.94% for the years ended 5-31-04, 5-31-05, 5-31-06, 5-31-07 and 5-31-08, respectively. 13 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.70%, 0.71%, 0.71%, 0.71%, and 0.74% for the years ended 5-31-04, 5-31-05, 5-31-06, 5-31-07 and 5-31-08, respectively. 14 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 5.69%, 6.21%, 6.24%, 6.49%, and 6.44%, for the years ended 5-31-04, 5-31-05, 5-31-06, 5-31-07 and 5-31-08, respectively. 15 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 16 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on May 28, 2008. 17 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end. (See Note 5.) 18 Asset coverage equals the total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end. (See Note 5.) See notes to financial statements 20 Preferred Income Fund III | Annual report Notes to financial statements Note 1 Organization John Hancock Preferred Income Fund III (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
